Citation Nr: 1133191	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for cluster headaches.

2. Entitlement to service connection for a right knee disability to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1996 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Veteran withdrew her claim for an initial rating for retropatellar pain syndrome with chondromalacia of the left knee. 

In March 2009, the Board remanded the claims for VA examinations.  As the VA examination for headaches in July 2009 is not adequate, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998)

As the VA examination in July 2009 for the right knee disability was not adequate, the Board obtained an opinion from the Veterans Health Administration (VHA) in June 2011.  

The claim of increase for cluster headaches REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The current right knee disability to include right patellar tendinitis and right knee patellofemoral syndrome was not affirmatively shown to have had onset during service; the current right knee disability to include right patellar tendinitis and right knee patellofemoral syndrome, first diagnosed after service, is not related to an injury, disease, or event in service; and the current right knee disability to include right patellar tendinitis and right knee patellofemoral syndrome is not shown to be caused by or made worse by a service-connected disability.


CONCLUSION OF LAW

The current right knee disability was not incurred in or aggravated by service; and the current right knee disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in August 2005 and in October 2007.  In August 2005, the Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records.  

In the letter of October 2007, the Veteran was also notified of the evidence necessary to substantiate the claim of secondary service connection, that is, evidence of a relationship between the claimed condition and a service-connected condition and of the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

As VCAA notice pertaining to evidence necessary to substantiate a claim of secondary service connection, the provisions for the effective date of a claim and for the degree of disability assignable came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for service connection for a right knee disability was readjudicated as evidenced by the supplemental statements of the case, dated in July 2008, September 2008 and in November 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded a VA examination in July 2009 to determine the etiology of the current right knee disability and a VHA opinion was obtained in June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA opinion in July 2010 required further development pertaining to the etiology of the right knee disability, a subsequent VHA opinion was obtained in June 2011.  

In June 2011, the Veteran's representative argued that the VHA opinion in June 2011 was inadequate because the VHA expert referred to pain in service in 1999 as occurring many years ago, did not mention the type of overuse the Veteran incurred after service, and did not identify the unexplained etiology of the right knee disability.  The Board however does find that the VHA opinion is adequate as the VHA expert provided a thorough rationale as to why the right knee disability was not due to service or due to a service-connected disability based on the nature of the Veteran's current right knee disability.  The VHA expert considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the claim of service connection for a right knee disability has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a): Affirmatively Showing Inception in Service

The service treatment records show that in October 1999 the Veteran complained of knee pain while running.  In November 1999 she complained of bilateral knee pain for 6 to 7 months.  The pain was particularly sharp during running and was relieved by not running.  The assessment was probable patella femoral syndrome of the left knee.  


On the report of medical history in August 2004, around the time of separation from service, the Veteran reported knee trouble, particularly when running, and indicated that she needed to use corrective devices.  The accompanying examination that same month was negative for any right knee abnormality.  

On the basis of the service treatment records, the current right knee disability to include right patellar tendinitis and right knee patellofemoral syndrome was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b): Chronicity and Continuity of Symptomatology, 
38 C.F.R. § 3.303(d): First Diagnosed after Service
and
38 C.F.R. § 3.310: Secondary Service Connection 

As right knee symptoms were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic disability of the right knee and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only a few notation of problems, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  As to the current right knee disability, first diagnosed after service, 38 C.F.R. § 3.303(d) also applies.  As the Veteran contends her current right knee disability is related to her  service-connected lumbar disc disease and left knee disability, 38 C.F.R. § 3.310 applies.




As the Veteran is competent to describe symptoms of a right knee disability, but as it does not necessarily follow that there is a relationship between the right knee disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, a right knee disability, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 



 Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms, a right knee disability, is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that she has had the current right knee disability in service or since service, nor is she competent to identify the current right knee disability.  

Where, as here, there is a question of the presence or a diagnosis of a right knee disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the right knee disability, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to the claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 2005.  And no medical professional has related the right knee disability to service or to service-connected disability. 

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

To the extent the Veteran's statements are offered as a lay opinion on causation, that is an association between the current right knee disability and the knee symptoms noted in service or that the current right knee disability is proximately due to or aggravated by a service-connected disability, the cause of the current right knee disability, cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the current right knee disability, either as directly related to service or due to or aggravated by a service-connected disability.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the current right knee disability is not admissible as evidence.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for her claim of service connection for a right knee disability the determination of whether the Veteran's statements are credible is not reached.

The competent evidence pertaining to the right knee disability, consists of VA records, VA examinations in October 2005, in July 2006 and in July 2009, and a VHA opinion in June 2011.  

After service, on VA general and joint examination in October 2005, the Veteran reported that she stressed her knees in service while running.  The right knee was evaluated as normal.  VA records in April 2006 show that the Veteran had bilateral knee pain for the past three years and the etiology was unclear.  

On VA examination in July 2006, the Veteran stated the her right knee pain began in service.  The diagnosis was right patellar tendinitis.  




On VA examination in July 2009, the Veteran stated the right knee pain started during training in service.  She indicated that the use of the cane for her back made her right knee worse.  The assessment was right knee patellofemoral syndrome.  The VA examiner expressed the opinion that the Veteran's current right knee pain was not related to the service-connected lumbar disc disease as there is nothing in the current orthopedic literature indicating that lumbar disc disease will cause or aggravate an intrinsic knee condition.  

In May 2011, the Board requested an opinion from a VHA expert.  The VHA expert was asked the following: Considering accepted medical principles, whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:  
a). The current right knee patellofemoral syndrome was   related to the Veteran's complaints of right knee pain in service and since service; or in the alternative, 

b).  The current right knee patellofemoral syndrome was caused by or aggravated by the service-connected lumbar disc disease or caused by or aggravated by the service-connected retropatellar pain syndrome of the left knee or both. 

The term "aggravation" was defined as a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the disability as contrasted to a worsening of symptoms.

In June 2011, the VHA expert, an orthopedic specialist, responded.  





The VHA expert stated that the Veteran had struggled with knee pain since service and expressed the opinion that the Veteran's current right knee patellofemoral syndrome was less likely than not related to the knee pain she experience during service as patellofemoral syndrome is an overuse injury and its symptoms should abate with rest.  The VHA expert explained that as the Veteran continues to experience pain symptoms in the anterior knee, but has not had active service duty for many years, it is unreasonable to associate the current patellofemoral syndrome with the strenuous activities she was involved in many years earlier.  The VHA expert expressed the opinion that it was more likely that the Veteran was experiencing pain symptoms from continued overuse outside of service or the pain was related to another etiology.  The VHA expert stated that there has been no radiographic evidence or evidence on physical examination to suggest another etiology of pain that could be explained by the Veteran's duties in service.  

The VHA expert concluded that the current right knee patellofemoral syndrome was less likely than not caused by or aggravated by the service-connected lumbar disc disease or the service-connected left knee retropatellar syndrome as neither lumbar disc disease nor left knee retropatellar syndrome alters the alignment or load bearing mechanics of the right knee and the knee is not predisposed to injury, degeneration, or inflammatory process such as patellofemoral syndrome.  

The VHA expert reiterated that anterior knee pain is often a symptom without a clear etiology and that the Veteran continues to experience anterior knee pain that has been diagnosed as patellofemoral syndrome as well as patellar tendonitis and a normal knee.  The VHA expert concluded that it was more likely that the patellofemoral syndrome is a result of continued overuse or another unexplained etiology than secondary to lumbar disc disease or contralateral retropatellar syndrome.  






As the VHA expert determined that the Veteran's current right knee disability was not related to service, including the knee problems noted in service, and was not caused by or aggravated by the service-connected lumbar disc disease or by the service-connected retropatellar pain syndrome of the left knee, the VHA expert's  opinion, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for the right knee disability on the question of continuity under 38 C.F.R. § 3.303(b), or based on initial diagnosis after service under 38 C.F.R. § 3.303(d), or as proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claim of service connection for the right knee disability to include as secondary to a service-connected disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability to include as secondary to service-connected disability is denied.


REMAND

In her substantive appeal in March 2006, the Veteran indicated she had prostrating headaches and on VA examination in April 2008 the Veteran stated that she had to lie down when she had a headache.  In March 2009, the Board remanded the claim for a neurological examination to determine whether the Veteran's headaches were prostrating and to indicate the frequency of the headaches. 





On the requested VA examination in July 2009, as the VA examiner did not comment on whether the headaches were prostrating, the examination is not adequate to determine the current level of severity of the service-connected headaches.  As the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to determine whether she has headaches with characteristic prostrating attacks averaging one in two months over the last several months or occurring on average once a month over the last several months.  The examiner must indicate whether the headaches are prostrating and should comment on whether the Veteran's service-connected headaches interfere with her ability to be gainfully employed.  

2. Following completion of the above, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


